    2:15-cv-04842-MBS    Date Filed 03/03/20   Entry Number 41   Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                          CHARLESTON DIVISION

UNITED STATES OF AMERICA,                 )      No. 2:15-cv-04842-MBS
the States of CALIFORNIA, COLORADO        )
CONNECTICUT, DELAWARE, FLORIDA            )
GEORGIA, HAWAII, ILLINOIS, INDIANA,       )
IOWA, LOUISIANA, MARYLAND,                )
MASSACHUSETTS, MICHIGAN,                  )
MINNESOTA, MONTANA, NEVADA,               )
NEW HAMPSHIRE, NEW JERSEY, NEW            )
MEXICO, NEW YORK, NORTH CAROLINA,         )
OKLAHOMA, RHODE ISLAND, TENNESSEE,        )
TEXAS, VIRGINIA, WASHINGTON, and the      )
DISTRICT OF COLUMBIA, ex. rel.            )
GIBRAN AMEER, PHARM. D.,                  )
                          Plaintiffs,     )
                                          )
                                  v.      )
                                          )
RESMED, INC. and RESMED, CORP.            )
                          Defendants.     )
__________________________________________)
UNITED STATES OF AMERICA,                 )
the States of CALIFORNIA, COLORADO        )      No. 3:16-CV-00987-MBS
CONNECTICUT, DELAWARE, FLORIDA            )
GEORGIA, HAWAII, ILLINOIS, INDIANA,       )
IOWA, LOUISIANA, MARYLAND,                )
MASSACHUSETTS, MICHIGAN,                  )
MINNESOTA, MONTANA, NEVADA,               )
NEW JERSEY, NEW MEXICO, NEW               )
YORK, NORTH CAROLINA,                     )
OKLAHOMA, RHODE ISLAND, TENNESSEE, )
TEXAS, VERMONT, VIRGINIA,                 )
WASHINGTON, WISCONSIN, and the            )
DISTRICT OF COLUMBIA, ex. rel.            )
THOMAS BAKER,                             )
                          Plaintiffs,     )
                                          )
                                  v.      )
                                          )
RESMED, INC. and RESMED, CORP.            )
                          Defendants.     )
      2:15-cv-04842-MBS         Date Filed 03/03/20       Entry Number 41       Page 2 of 4




                                   NOTICE OF DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure and 31 U.S.C.

§3730(b)(1), the qui tam provisions of the False Claims Acts of the named states, and in accordance

with the terms of the settlement agreement between the Settling States identified below, the Relator

hereby gives notice of dismissal of the claims brought on behalf of the states of California,

Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana,

Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Hampshire, New Jersey,

New Mexico, New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Vermont,

Virginia, Washington, Wisconsin and the District of Columbia (collectively referred to as “the

Plaintiff States”).

        The Plaintiff States of California, Colorado, Delaware, Florida, Georgia, Illinois, Indiana,

Iowa, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New

Hampshire, New Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode Island,

Tennessee, Texas, Vermont, Virginia, Washington, and Wisconsin (“Settling States”) have entered

into separate settlement agreements (“State Settlement Agreements”) with defendant ResMed,

Corp. to settle state claims associated with the Covered Conduct as defined in Paragraph E of the

Settlement Agreement between defendant and the Settling States.

        The states of Connecticut, Hawaii, and the District of Columbia (“Non-Settling States”)

did not enter into settlement agreements.

        1) Relator dismisses with prejudice his supplemental claims under the various state qui

            tam statutes pled in this Civil Action as to ResMed, Inc. and ResMed, Corp.;

        2) The Settling States dismiss with prejudice their claims as to the Covered Conduct as

            defined in the State Settlement Agreements;



                                                 2
      2:15-cv-04842-MBS         Date Filed 03/03/20      Entry Number 41        Page 3 of 4




       3) The Settling States dismiss without prejudice all of their other claims in this Civil

           Action.

       4) The states of Connecticut, Hawaii and the District of Columbia consent to dismissal

           without prejudice of the claims associated with this Civil Action;

       The state plaintiffs have not appeared in this action. The defendant has not served an answer

or a motion for summary judgment in this action. A stipulation of dismissal has already been filed

with the Court for the claims brought on behalf of the United States and those brought on behalf

of the Relator. This stipulation is being filed at the request and with the approval of Lareena J.

Phillips, Esquire, State Team Lead for the Medicaid Participating States.

       The Relator, on behalf of himself, his heirs, successors, attorneys, agents, and assigns,

stipulates that the Settlement Amount set forth in the Settlement Agreement with the State

Plaintiffs and the terms and conditions described therein are fair, adequate and reasonable under

all the circumstances, that he will not challenge the settlement pursuant to 31 U.S.C. §

3730(c)(2)(B), and that he expressly waives the opportunity for a hearing on any objection to the

Settlement Agreement pursuant to 31 U.S.C. § 3730(c)(2)(B).

       Accordingly, Relator respectfully requests that the Court enter an order dismissing all

claims brought on behalf of the State Plaintiffs. A proposed order will be submitted separately.




                                     [signature page follows]




                                                 3
     2:15-cv-04842-MBS         Date Filed 03/03/20   Entry Number 41     Page 4 of 4




                                          Respectfully submitted,

                                          s/Christopher P. Kenney
                                          Richard A. Harpootlian (Fed. ID No. 1730)
                                          Christopher P. Kenney (Fed. ID No. 11314)
                                          RICHARD A. HARPOOTLIAN, P.A.
                                          1410 Laurel Street
                                          Post Office Box 1090
                                          Columbia, SC 29202
                                          Telephone: (803) 252-4848
                                          Facsimile: (803) 252-4810
                                          rah@harpootlianlaw.com
                                          cpk@harpootlianlaw.com

                                          ATTORNEYS FOR PLAINTIFF-RELATOR
                                          GIBRAN AMEER, PHARM. D.

March 3, 2020
Columbia, South Carolina.


AND WE SO STIPULATE AND AGREE:


 By: s/Stephen S. Hasegawa
 Stephen S. Hasegawa
 Phillips & Cohen LLP
 2000 Massachusetts Ave.
 Washington, DC 20036
 202-833-1815
 shasegawa@phillipsandcohen.com

 Attorneys for Relator Baker




                                             4
